DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 July 2022 has been entered.

Response to Arguments
Applicant’s argument on Page 8 Paragraph 6 that the Office Action acknowledges that Baba does not determine a determined low-luminance region that is sandwiched between high-luminance regions and display the determined low-luminance regions in a display mode different from that of a further low-luminance region other than the determined low-luminance region has been fully considered  but is not persuasive. Baba is cited to teach a determined low-luminance region that is sandwiched between high-luminance regions ([0101]). Kiyan is cited to teach to display the determined low-luminance regions in a display mode different from that of a further low-luminance region other than the determined low-luminance region ([0061]).
Regarding applicant's argument on Pages 8-9 Paragraph 7 (Page 8) that Kiyan does not teach the sandwiching of the low luminance region between a plurality of high-luminance regions has been fully considered but is not persuasive. Baba teaches the sandwiching of the various luminance level regions, and when combined with Kiyan would meet the limitation regarding the display. Kiyan is not cited for the specific arrangement (i.e., sandwiching) of the low luminance and high luminance regions, it is cited for its method of display of various luminance level regions (the varying colors with the luminance level).
Regarding applicant's argument on Page 9 Paragraph 2 that Kamiyama does not teach or suggest determining high luminance pixels in two directions facing each other across a pixel in an image has been fully considered but not persuasive. Kamiyama teaches a pixel having a higher luminance than a pixel in at least two directions facing each other across the pixel, the hardware processor determines the latter pixel as the determined low-luminance region ([0083], [0147], [0149], where the pixel coordinates (x, y), are the two different directions facing each other across the pixel). Kamiyama teaches the establishment of two directions facing each other across each pixel by establishing the coordinates of pixel luminance, therefore, the processor determines the at least two directions. Kamiyama further teaches altering a display color of regions, of luminance-displayable image data, that have the same luminance level or luminance levels within a definite range, as in [0083].
Baba, Kiyan, Kamiyama, Miyachi, Kanayama, and Hashimoto remain applicable to the invention as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Baba (US 20140018682) in view of Kiyan et al. (US 20170035386) and Kamiyama (US 20060020205).
Regarding Claims 1 and 18, Baba teaches a medical image display apparatus, ([0032] “The ultrasonic diagnostic apparatus”), comprising: 
a) a hardware processor, ([0101] “volume data generating unit 7”), that determines a determined low-luminance region on a medical image related to a biotissue inside a subject based on a luminance value of each pixel constituting the medical image, the determined low-luminance region having a low luminance and being sandwiched, (Fig. 6, reproduced below), between a plurality of high-luminance regions having a high luminance, ([0101] “along the depth direction of the ultrasonic beams b, a probe surface 60, a fat layer 61, a uterus 62, amniotic fluid 63, a fetal surface 64, a fetal anterior section in high-echo region 65, a fetal low echo region 66, and a fetal posterior section in high echo region 67 are generated by the volume data generating unit 7 as the volume data. Regions F denoted by oblique lines […] have weak reflected echo signals with low luminance which are displayed darkly (low-echo regions), and the regions without oblique lines have strong reflected echo signals with high luminance which are displayed brightly (high-echo regions). The uterus 62, the fetal anterior section in high-echo region 65 and the fetal posterior section in high-echo region 67 are high-echo regions, and the fat layer 61, the amniotic fluid 63 and the fetal low-echo region 66 are low-echo regions” and Fig. 6, re-produced below), the high luminance being higher than the low luminance ([0101] “Regions F denoted by oblique lines in FIG. 6 have weak reflected echo signals with low luminance which are displayed darkly (low-echo regions), and the regions without oblique lines have strong reflected echo signals with high luminance which are displayed brightly (high-echo regions).”).
The above cited functions are computer-implemented, which therefore necessitate associated non-transitory recording medium storing a computer readable region display program, as from the inclusion of an operation unit 2, as in [0076] (“The operation unit 2 performs the operation of the ultrasonic diagnostic apparatus 1, executes various setting for rendering a 3-dimensional image of an object, and instructs the rendering of the 3-dimensional image of the object. The operation unit 2 also instructs the direction of the ultrasonic beam to an ultrasonic-beam direction instructing unit. The direction of the ultrasonic beam is transmitted to the volume data generating unit 7 and the volume data processing unit 8 as the data.”).

    PNG
    media_image1.png
    470
    569
    media_image1.png
    Greyscale

Fig. 6 of Baba
However, Baba does not explicitly teach wherein the hardware processor determines the each pixel is part of the determined low-luminance region by determining whether there is a high luminance pixel having a higher luminance than the each pixel in at least two directions facing each other across the each pixel; and a display that displays the determined low-luminance region on the medical image in a display mode different from that of a further low-luminance region other than the determined low- luminance region.
In an analogous medical imaging field of endeavor, Kamiyama teaches a medical image display apparatus, ([0062] “The ultrasonic diagnostic apparatus 1”), wherein the hardware processor, ([0062] “image generating circuit 9”), determines the each pixel is part of the determined low-luminance region by determining whether there is a high luminance pixel having a higher luminance than the each pixel, ([0147] “The maximum luminance level holding operation is a calculation in which pixels having the maximum luminance level is selected from pixels spatially corresponding in the frames from F1 to Fn to thereby generate new image data” and [0083] “The image processing device 20 has the functions of: altering a display color of regions, of luminance-displayable image data, that have the same luminance level or luminance levels within a definite range”), in at least two directions facing each other across the each pixel ([0144] “In the maximum luminance level holding operation with respect to the image data from the frame F1 to the frame Fn, the maximum luminance level Pmax (x, y) which is the maximum value is selected from luminance levels of portions spatially mutually corresponding in the frames F1 to Fn, i.e., from luminance levels of portions of which the coordinates (x, y) in the frames F1 to Fn mutually coincide.”).
The above cited functions are computer-implemented, which therefore necessitate associated non-transitory recording medium storing a computer readable region display program, as from the inclusion of an control processor 11, as in [0074] (“The control processor 11 functions as an information-processing unit (computer), and also is a control unit which controls the operations of the apparatus main body 2 by performing various programs.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Baba and Kamiyama because the comparison between contrast ratios of luminance are becoming increasingly important elements of diagnosis, as taught by Kamiyama in [0008].
However, Baba modified by Kamiyama does not explicitly teach a display that displays the determined low-luminance region on the medical image in a display mode different from that of a further low-luminance region other than the determined low- luminance region.
In an analogous ultrasonic diagnosing field of endeavor, Kiyan teaches a medical image display apparatus, ([0036] “ultrasonic diagnosing device 1”), comprising a display, ([0037] “display unit 5”), that displays the determined low-luminance region on the medical image in a display mode different from that of a further low-luminance region other than the determined low-luminance region ([0061] “Each pixel is disposed at a position on a display screen in association with a corresponding position in the analysis region, and has a luminance level corresponding to an echo intensity at the corresponding position in the analysis region. In this embodiment, for example, the luminance level is displayed in association with a color tone which gradually changes in an order of red, orange, yellow, green, blue, and dark blue, as the luminance level changes from high to low,” where it is understood that the blue color tone is the low-luminance region and dark blue color tone is a further low-luminance region, for example).
The above cited functions are computer-implemented, which therefore necessitate associated non-transitory recording medium storing a computer readable region display program, as from the inclusion of signal processor 10, as in [0046] (“The display unit 5 displays the analysis result of the cartilage 52 obtained by the signal processor 10.”) and [0048] (“The signal processing program is a program that causes the signal processor 10 to implement a signal processing method according to one embodiment of this disclosure.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Kiyan because the combination of displaying multiple regions of low-luminance in different modes, e.g., color, is advantageous to a user, as the user can clearly see on the display the different levels of luminance, which is beneficial in diagnosis and surgical planning. 
Regarding Claim 3, the modified apparatus of Baba teaches all the limitations of Claim 1, as discussed above. Furthermore, Baba teaches wherein the determined low-luminance region is sandwiched between the plurality of high-luminance regions in a depth direction of the subject on the medical image (Fig. 6, re-produced above, where the low-luminance regions (amniotic fluid 63 and fetal low-echo region 66) are sandwiched between the high-luminance regions (uterus 62, fetal anterior section in high-echo region 65, and fetal posterior section in high-echo region 67), in a depth direction, as indicated by the ultrasound beam, b).
Regarding Claim 4, the modified apparatus of Baba teaches all the limitations of Claim 1, as discussed above. Furthermore, Baba teaches wherein the determined low-luminance region is sandwiched between the plurality of high-luminance regions in a direction along a surface of the subject on the medical image (Fig. 6, reproduced above, where the low-luminance region (amniotic fluid 63) is sandwiched between the plurality of high-luminance regions (uterus 62, fetal anterior section in high-echo region 65), as the amniotic fluid 63 forms a consistent boundary with both uterus 62 and fetal anterior section in high-echo region 65, in a direction along a surface (probe surface 60) of the subject, as the probe surface 60 is operated by touching the surface of the subject). 
Regarding Claim 5, the modified apparatus of Baba teaches all limitations of Claim 1, as discussed above. Furthermore, Kamiyama teaches wherein the display mode means display color ([0085] “The luminance scale altering portion 22 has the function of: altering a color and/or color tone corresponding to some luminance level in the luminance scale used when causing the monitor 5 to display the image data stored in the image memory 12 by the luminance”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Kamiyama because this emphasizes the predetermined area of luminance in the image data, as taught by Kamiyama in [0021], providing ease of use for a user.
Regarding Claim 6, the modified apparatus of Baba teaches all limitations of Claim 1, as discussed above. Furthermore, Kamiyama teaches wherein the hardware processor further determines a changed region, in which temporal change of a luminance value has occurred, in the determined low-luminance region, ([0104] “a start command for image processing such as to allow temporally varying the display color of a B mode image to thereby cause the monitor 5 to display it, to the image processing device 20 formed inside the apparatus main body 2 of the ultrasonic diagnostic apparatus 1” and [0119] “because color tones in the background section at the same luminance level temporally change, it can be easily determined whether, for example, the entire region R of interest has the same luminance, or there are differences in the luminance level depending on a location,” where “background” is understood to be the low-luminance region), and the display displays the determined changed region in a display mode different from that of the determined low-luminance region other than the changed region ([0177] “when the luminance level of a particular region decreases after it has reached the maximum value, the tone is displayed in a changed state” and Figs. 14 and 15, re-produced below, where Fig. 14 demonstrates the temporal change).

    PNG
    media_image2.png
    272
    314
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    407
    448
    media_image3.png
    Greyscale

	      Fig. 14 of Kamiyama			   	Fig. 15 of Kamiyama
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Kamiyama because this allows the avoidance of false perception, in the luminance level, due to optical illusion, as taught by Kamiyama in [0177], providing a visual indication of the temporal change of a luminance value on the display to a user.
Regarding Claim 7, the modified apparatus of Baba teaches all limitations of Claim 6, as discussed above. Furthermore, Kamiyama teaches wherein the display displays the determined changed region in display color different from that of the determined low-luminance region other than the changed region ([0119] “by displaying the display color at a specified luminance level of the background B in another color, and after a lapse of a definite time, returning the display color at the pertinent luminance level to the initial color while displaying the display color at another luminance level in another color, it is possible reduce the influence of optical illusion. That is, because color tones in the background section at the same luminance level temporally change, it can be easily determined whether, for example, the entire region R of interest has the same luminance, or there are differences in the luminance level depending on a location” and Figs. 5 and 6 (bar scale on left side of image), re-produced below).

    PNG
    media_image4.png
    716
    409
    media_image4.png
    Greyscale

Figs. 5 and 6 of Kamiyama
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Kamiyama because this allows for the achievement of better diagnostic information, as taught by Kamiyama in [0121].
Regarding Claim 8, the modified apparatus of Baba teaches all the limitations of Claim 7, as discussed above. Furthermore, Kamiyama teaches wherein the display changes a degree, ([0137] “The altered color is not limited to a single color. Altered colors different from one luminance level to another can be used to perform a display,” where the altered colors are understood to be varying degrees of a single shade, if intended, to visually demonstrate different luminance levels), at which the display color of the changed region is varied in accordance with temporal change of the luminance value in the changed region ([0119] “by displaying the display color at a specified luminance level of the background B in another color, and after a lapse of a definite time, returning the display color at the pertinent luminance level to the initial color while displaying the display color at another luminance level in another color, it is possible reduce the influence of optical illusion. That is, because color tones in the background section at the same luminance level temporally change, it can be easily determined whether, for example, the entire region R of interest has the same luminance, or there are differences in the luminance level depending on a location.”)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Kamiyama because changing the degree at which the display color is varied allows for a user to easily differentiate the region of temporal change within the medical image.
Regarding Claim 9, the modified apparatus of Baba teaches all the limitations of Claim 8, as discussed above. Furthermore, Kamiyama teaches wherein, when temporal change of the luminance value in the changed region is stopped, the display reduces, over time, a degree, ([0171] “the luminance level of the image data increases and decreases according to gray scale in response to the signal intensity.”), where the gray scale is understood to be a degree, at which the display color of the changed region is varied ([0175] “In this manner, according to the diagnostic image which has been superposition-displayed in the tone by the ultrasonic diagnostic apparatus 1A […] when the luminance level of a specified region of the diagnostic image decreases, or when it again increases after it has decreased once, since the tone of the relevant region changes”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Kamiyama because this allows a user to easily identify the change in luminance level, as taught by Kamiyama in [0175].
Regarding Claim 10, the modified apparatus of Baba teaches all limitations of Claim 1, as discussed above. Furthermore, Kamiyama teaches wherein the hardware processor changes the display mode based on designation from a user, ([0073] “The image generating circuit 9 has a function to generate an image depend on a user's request” and [0099] “a user designates a display method for display color of a B mode image by using the input device 4.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Kamiyama because this allows a user to select a display method of their choice, optimizing the process of ultrasonic diagnosis and comparison.
Regarding Claim 11, the modified apparatus of Baba teaches all limitations of Claim 1, as discussed above. Furthermore, Kamiyama teaches wherein the display mode means display color, ([0085] (“the luminance scale altering portion 22 has the function of: altering a color and/or color tone corresponding to some luminance level in the luminance scale used when causing the monitor 5 to display the image data stored in the image memory 12 by the luminance, into a color and/or color tone that has been predesignated.”), and the hardware processor changes sensitivity of a degree at which the display color is varied, ([0099] “an altered color in regions in which the luminance level is the same”), with respect to a luminance value of a pixel in the determined low-luminance region based on designation from a user ([0099] “a user designates a display method for display color of a B mode image by using the input device 4. The items to be designated as the display method for the display color of the B mode image is an altered color in regions in which the luminance level is the same, the display time when displaying, by the altered color, the regions in which the luminance level is the same, and the order of displaying the regions to be displayed in the altered color.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Kamiyama because this makes it easier to observe the overall diagnostic images, benefiting the user, as taught by Kamiyama in [0019].
Regarding Claims 17, Baba teaches a region display method, ([0064] “The ultrasonic rendering method”), comprising: 
a) determining a determined low-luminance region on a medical image related to a biotissue inside a subject based on a luminance value of each pixel constituting the medical image, the determined low-luminance region having a low luminance and being sandwiched, (Fig. 6, reproduced above), between a plurality of high-luminance regions having a high luminance, ([0101] “along the depth direction of the ultrasonic beams b, a probe surface 60, a fat layer 61, a uterus 62, amniotic fluid 63, a fetal surface 64, a fetal anterior section in high-echo region 65, a fetal low echo region 66, and a fetal posterior section in high echo region 67 are generated by the volume data generating unit 7 as the volume data. Regions F denoted by oblique lines […] have weak reflected echo signals with low luminance which are displayed darkly (low-echo regions), and the regions without oblique lines have strong reflected echo signals with high luminance which are displayed brightly (high-echo regions). The uterus 62, the fetal anterior section in high-echo region 65 and the fetal posterior section in high-echo region 67 are high-echo regions, and the fat layer 61, the amniotic fluid 63 and the fetal low-echo region 66 are low-echo regions” and Fig. 6, re-produced above), the high luminance being higher than the low luminance ([0101] “Regions F denoted by oblique lines in FIG. 6 have weak reflected echo signals with low luminance which are displayed darkly (low-echo regions), and the regions without oblique lines have strong reflected echo signals with high luminance which are displayed brightly (high-echo regions).”).
However, Baba does not explicitly teach wherein the hardware processor determines the each pixel is part of the determined low-luminance region by determining whether there is a high luminance pixel having a higher luminance than the each pixel in at least two directions facing each other across the each pixel; and a display that displays the determined low-luminance region on the medical image in a display mode different from that of a further low-luminance region other than the determined low- luminance region.
In an analogous medical imaging field of endeavor, Kamiyama teaches a region display method, ([0089] “display methods for image data”), wherein the each pixel is determined to be part of the determined low-luminance region by determining whether there is a high luminance pixel having a higher luminance than the each pixel, ([0147] “The maximum luminance level holding operation is a calculation in which pixels having the maximum luminance level is selected from pixels spatially corresponding in the frames from F1 to Fn to thereby generate new image data” and [0083] “The image processing device 20 has the functions of: altering a display color of regions, of luminance-displayable image data, that have the same luminance level or luminance levels within a definite range”), in at least two directions facing each other across the each pixel ([0144] “In the maximum luminance level holding operation with respect to the image data from the frame F1 to the frame Fn, the maximum luminance level Pmax (x, y) which is the maximum value is selected from luminance levels of portions spatially mutually corresponding in the frames F1 to Fn, i.e., from luminance levels of portions of which the coordinates (x, y) in the frames F1 to Fn mutually coincide.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Baba and Kamiyama because the comparison between contrast ratios of luminance are becoming increasingly important elements of diagnosis, as taught by Kamiyama in [0008].
However, Baba modified by Kamiyama does not explicitly teach a display that displays the determined low-luminance region on the medical image in a display mode different from that of a further low-luminance region other than the determined low- luminance region.
In an analogous ultrasonic diagnosing field of endeavor, Kiyan teaches a region display method, ([0001] “This disclosure relates to a method […] for ultrasonic diagnosis”), comprising displaying the determined low-luminance region on the medical image in a display mode different from that of a further low-luminance region other than the determined low-luminance region ([0061] “Each pixel is disposed at a position on a display screen in association with a corresponding position in the analysis region, and has a luminance level corresponding to an echo intensity at the corresponding position in the analysis region. In this embodiment, for example, the luminance level is displayed in association with a color tone which gradually changes in an order of red, orange, yellow, green, blue, and dark blue, as the luminance level changes from high to low,” where it is understood that the blue color tone is the low-luminance region and dark blue color tone is a further low-luminance region, for example).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Kiyan because the combination of displaying multiple regions of low-luminance in different modes, e.g., color, is advantageous to a user, as the user can clearly see on the display the different levels of luminance, which is beneficial in diagnosis and surgical planning. 
Regarding Claim 19, the modified apparatus of Baba teaches all limitations of Claim 1, as discussed above. However, the modified apparatus of Baba does not explicitly teach wherein the display highlights the determined low-luminance region on the medical image, and the display mode of the determined low-luminance region is different from that of all regions of the medical image other than the determined low luminance region.
	In an analogous ultrasonic diagnosing field of endeavor, Kiyan teaches a medical image display apparatus, ([0036] “ultrasonic diagnosing device 1”), wherein the display, ([0037] “display unit 5”), highlights the determined low-luminance region on the medical image, ([0061] “the luminance level is displayed in association with a color tone,” where the display of a specific color tone is interpreted as highlighting), and the display mode of the determined low-luminance region is different from that of all regions of the medical image other than the determined low luminance region ([0061] “Each pixel is disposed at a position on a display screen in association with a corresponding position in the analysis region, and has a luminance level corresponding to an echo intensity at the corresponding position in the analysis region. In this embodiment, for example, the luminance level is displayed in association with a color tone which gradually changes in an order of red, orange, yellow, green, blue, and dark blue, as the luminance level changes from high to low,” where it is interpreted that each color is a different display mode for each region of luminance).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Baba and Kiyan because the combination of highlighting the determined low-luminance region on the medical image, e.g., with a color, is advantageous to a user, as the user can clearly see on the display the different levels of luminance, specifically determined low-luminance, which is beneficial in diagnosis and surgical planning.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Baba (US 20140018682), Kiyan et al. (US 20170035386), and Kamiyama (US 20060020205) as applied to Claim 1 above, further in view of Miyachi (20120245468).
Regarding Claim 12, the modified apparatus of Baba teaches all limitations of Claim 1, as discussed above. Furthermore, Kiyan teaches a plurality of low luminance regions ([0061] “Each pixel is disposed at a position on a display screen in association with a corresponding position in the analysis region, and has a luminance level corresponding to an echo intensity at the corresponding position in the analysis region. In this embodiment, for example, the luminance level is displayed in association with a color tone which gradually changes in an order of red, orange, yellow, green, blue, and dark blue, as the luminance level changes from high to low,” where it is understood that the green, blue, and dark blue color tones are a plurality of low luminance regions, for example).
However, the modified apparatus of Baba does not explicitly teach wherein the hardware processor determines the determined low-luminance region is closest to a center of the medical image.
In an analogous medical imaging field of endeavor, Miyachi teaches a medical image display apparatus, ([0060] “an ultrasound diagnostic apparatus”), wherein the hardware processor, ([0112] “A low luminance region detector 16”), determines the low-luminance region, ([0116] “a low luminance region L”) closest to a center of the medical image (as shown in Fig. 10, re-produced below).

    PNG
    media_image5.png
    192
    319
    media_image5.png
    Greyscale

Fig. 10 of Miyachi
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Miyachi because identifying the low luminance region is one of a plurality of low luminance regions that is closest to a center of the medical image ensures the region of interest (the low luminance region or regions) will be able to be most accurately diagnosed or examined by a user; since it is in the center, it will not be cut off by the sides of the medical image, which would make diagnosis or examination more difficult. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Baba (US 20140018682), Kiyan et al. (US 20170035386), and Kamiyama (US 20060020205) as applied to Claim 1 above, further in view of Kanayama (US 20170150948).
Regarding Claim 13, the modified apparatus of Baba teaches all limitations of Claim 1, as discussed above. Baba teaches displaying the medical image before the determined low-luminance region is determined, ([0081] “The display unit 10 displays an ultrasonic image generated by the ultrasonic image generating unit 9.”), and displaying the medical image in which the determined low-luminance region after the determined low-luminance region is determined ([0101] “Regions F denoted by oblique lines in FIG. 6 have weak reflected echo signals with low luminance which are displayed darkly (low-echo regions), and the regions without oblique lines have strong reflected echo signals with high luminance which are displayed brightly (high-echo regions).”).
 However, the modified apparatus of Baba does not explicitly teach a simultaneous display.
In an analogous medical imaging field of endeavor, Kanayama teaches the display simultaneously displays ([0031] “The image generation circuitry generates an image including different types of images displayed side by side.”).
 It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Kanayama because this allows a user to visually see the difference between the before and after of the determination of the low-luminance region.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Baba (US 20140018682), Kiyan et al. (US 20170035386), and Kamiyama (US 20060020205) as applied to Claim 1 above, and further in view of Hashimoto (US 20070265529). 
Regarding Claim 14, the modified apparatus of Baba teaches all limitations of Claim 1, as discussed above. However, the modified apparatus of Baba does not explicitly teach wherein the display displays area information indicating an area value of the determined low-luminance region.
In an analogous medical imaging field of endeavor, Hashimoto teaches a medical image display apparatus, ([0021] “an ultrasonic diagnostic apparatus 1”), wherein the display displays area information indicating an area of the determined low-luminance region, ([0029] “The image display section 40 displays the cross-section image sequentially produced by the cross-sectional image producing section 31, the TIC image produced by the TIC image producing section 32 and property-of-ultrasound image produced by the property-of-ultrasound image producing section 33,” [0051] “The TIC image producing section 32 determines an average brightness value of all pixels in the region of interest defined in the cross-sectional image”, and [0077] “A property of ultrasound transmitted to the subject 100 is represented as numeric values indicating a property value of ultrasound at regular intervals to produce a property of ultrasound image 400”, where both the TIC image and the property of ultrasound image indicate an area value of the low-luminance region, numerically and by shade, respectively, as seen in Fig. 4, re-produced below).

    PNG
    media_image6.png
    539
    483
    media_image6.png
    Greyscale

Fig. 4 of Hashimoto
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Hashimoto because this allows for an easy visual representation for a user to identify a region of low luminance, which is beneficial in diagnosis and examination.
Regarding Claim 16, the modified apparatus of Baba teaches all limitations of Claim 14, as discussed above. Furthermore, Hashimoto teaches wherein the display displays a seek bar, ([0055] “property-of-ultrasound image 400”), indicating a time position of the presently displayed medical image, ([0029] “The image display section 40 displays the cross-section image sequentially produced by the cross-sectional image producing section 31, […], and property-of-ultrasound image produced by the property-of-ultrasound image producing section 33.”), indicating a time position of the presently displayed medical image on a time axis, ([0053] “a property-of-ultrasound image is produced such that the image corresponds to the time axis of the TIC image.”), while displaying gradation correlated with magnitude of the area value on the seek bar, ([0062] “The TIC image 300 displayed on the image display section 40 […] in which the vertical axis represents the brightness value p,” where because the time axis of the TIC image 300 and the property-of-ultrasound image 400 correlate, the gradation shading, seen in Fig. 4 above, of property-of-ultrasound image 400 correlates with the magnitude of TIC image 300).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Hashimoto because the displaying of a seek bar makes it simple for a user to visually see the changes over time of the magnitude of the area value, which is advantageous in diagnosis.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Baba (US 20140018682), Kiyan et al. (US 20170035386), and Kamiyama (US 20060020205) as applied to Claim 1 above, and further in view of Kanayama (US 20170150948).
Regarding Claim 15, the modified apparatus of Baba teaches all limitations of Claim 14, as discussed above. However, the modified apparatus of Baba does not explicitly teach wherein the area information indicates an area value of the determined low-luminance region in a numerical value format or a graph format.
In an analogous medical imaging field of endeavor, Kanayama teaches a medical display apparatus wherein the area information indicates an area value of the determined low-luminance region in a numerical value format or a graph format ([0057] “values of the attenuation constants are associated with colors by a color map 44,” where the color map 44 provides a numerical value format of the area value, and Fig. 4, re-produced below).

    PNG
    media_image7.png
    422
    462
    media_image7.png
    Greyscale

Fig. 4 of Kanayama
	It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Kanayama because this allows an operator to see a spatial distribution of the attenuation constants, or luminance, by referring to the attenuation image, as taught by Kanayama in [0057].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/Examiner, Art Unit 3793                                                                                                                                                                                                        
/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793